Title: To George Washington from the South Carolina Legislature, 10 February 1784
From: South Carolina Legislature
To: Washington, George



Sir
Charleston So. Carolina february 10th 1784

It is with inexpressible pleasure that we transmit your Excellency the Address of the Legislative body of the State of So. Carolina.
We are peculiarly happy, in the Opportunity afforded us, of testifying the high sense we entertain, of the consummate abilities and unparalleled virtue, that you have displayed in a long, and arduous Contest—a Contest! that altho it often placed you, in the most dangerous, and difficult situations, served only, to discover the inexhaustible sources of your Genius, and invincible fortitude, and administer to you fresh occasions of Glory.
When we consider how much, the United States are indebted to your Excellency for their Freedom, Independence, and Peace; words are wanting to convey the warmth, and sincerity of our esteem, and grateful respect.
May you, Sir, ever possess the united affections of a Great, and free People, and long live to enjoy in domestick felicity, and tranquility, the pleasing satisfaction, of having conscientiously, discharged your duty, to your Country, in rescuing it, from Tyranny, and, arbitrary Domination. We have the honor to be, with the highest respect Your Excellency’s most Obedient Servants

John LloydPresident of the Senate
Hugh RutledgeSpeaker of the House of Representatives

